Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 13, 2016

The Court of Appeals hereby passes the following order:

A17D0187. ANTHONY JACKSON v. THE STATE.

      Anthony Jackson was convicted of aggravated assault, aggravated battery, and
burglary, and his convictions were affirmed on direct appeal in 2012. See Jackson v.
State, 316 Ga. App. 588 (730 SE2d 69) (2012). In 2016, Jackson filed motions to
amend his sentence computation and for an out-of-time appeal. On September 1,
2016, the trial court denied Jackson’s motions. Jackson filed this application for
discretionary appeal on November 28, 2016, challenging the denial of his motion for
an out-of-time appeal. We lack jurisdiction for two reasons.
      First, because Jackson already has had a direct appeal, he is not entitled to an
out-of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563 SE2d 856) (2002)
(“[T]here is no right to directly appeal the denial of a motion for out-of-time appeal
filed by a criminal defendant whose conviction has been affirmed on direct appeal.”).
      Moreover, to be valid, an application for discretionary appeal must be filed
within 30 days of the entry of the order or judgment to be appealed. See OCGA § 5-
6-35 (d); Hill v. State, 204 Ga. App. 582 (420 SE2d 393) (1992). Here, Jackson filed
his application 88 days after the trial court’s order was entered. Accordingly, the
application is untimely and is hereby DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/13/2016
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.